Citation Nr: 1422243	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  11-29 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Eligibility Center in Atlanta, Georgia


THE ISSUE

Whether the change of the Veteran's means test eligibility category from exempt to required and possible copay billing for VA health care received for the period beginning June 8, 2009, was proper.


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had honorable military service from 1981 to 1987.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2010 administrative decision of the Department of Veterans Affairs (VA) Health Eligibility Center (HEC) in Atlanta, Georgia, which proceeded from the Veteran's eligibility application at the VA Medical Center at Buffalo, New York.  


FINDINGS OF FACT

The Veteran's attributable gross household income for 2008, the calendar year preceding her application for treatment in the VA healthcare system as copay exempt, exceeded the means test income threshold for such benefit.  


CONCLUSION OF LAW

The criteria for copay exempt care were not met, and the change of the Veteran's means test eligibility category from exempt to required and possible copay billing beginning June 8, 2009, was proper.  38 U.S.C.A. §§ 1705, 1710, 1722, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.271, 3.272, 17.36, 17.47 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA notified the Veteran in March 2010 and April 2010, prior to the adverse determination, of the alleged income discrepancy in this case based on the IVM (Income Verification Match) process and the proposal to change her copay status.  She was afforded an opportunity to correct and verify the income reported for the relevant year, and provided forms on which to verify income and exclusions for that year.  She was also advised of the criteria by which eligibility for cost-free VA care is determined, including the income thresholds.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002); Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  No hearing was requested.

The medical appeals file is before the Board.  There are no documents in the paperless claims processing systems, and no paper claims file was found.  The Veteran was not service-connected for any disabilities during the relevant period, and there is no indication that any possible claims file would contain information to help substantiate her claim.  Rather, all pertinent evidence concerning income and allowable exclusions, as provided by the Veteran and verified from her employer and the IVM process, has been obtained and associated with the medical appeals file.  There is no indication that any pertinent evidence remains outstanding.  

In sum, VA provided adequate notice and assistance in substantiating the Veteran's claim.  A remand would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  

II. Analysis

VA shall furnish hospital care and medical services to any veteran who is unable to defray the expenses of necessary care, meaning that his or her attributable income is not greater than a specified income threshold, which is updated annually.  See 38 U.S.C.A. §§ 1710(a)(2)(G), 1722(a)(3); 38 C.F.R. § 3.29.  

On June 8, 2009, the Veteran submitted a VA Form 10-10EZ and reported that her income was below the Means Test Threshold criteria, making her eligible for cost-free VA healthcare.  Thereafter, information obtained from the Internal Revenue Service (IRS) via the Income Verification Match (IVM) process indicated that her gross household income for 2008 exceeded the applicable income thresholds.  

The Veteran's attributable income in 2008 (the prior calendar year) must be used to determine the appropriate copay status as of her June 8, 2009, application.  See 38 U.S.C.A. § 1722(f)(1); 38 C.F.R. § 17.47(d)(4).  

The Veteran has no service-connected disabilities and one dependent, her spouse.  For 2008, the applicable VA National Means Test threshold was $35,284; and the VA Geographic Means Test threshold for her residency location was $33,700.

In March 2010, the Veteran returned the notice letter that listed the household income discrepancies for 2008 as obtained through the IVM process and wrote in a much reduced income.  She also submitted an unsigned and undated copy of a tax return.  In response, the HEC requested a signed and dated copy along with her W-2.  In April 2010, the Veteran submitted copies of her 2009 tax return and W-2 forms, although the information for 2008 had been requested.  

Consistent with those responses, the Veteran contends that she should not be required to pay a copay for the period beginning June 8, 2009, because her income for calendar year 2009 was less than half of her income for 2008.  The Veteran was not aware that her income for the prior calendar year would be used in determining her copay status, and if she had known, she would have used other insurance.  See June 2009 notice of disagreement; October 2011 substantive appeal (VA Form 9).  

Although the Board is sympathetic, the Veteran's lack of intent or understanding does not constitute a basis for the relief she seeks.  See Morris v. Derwinski, 1 Vet. App. 260, 265 (1991) (citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 (1947)) (stating that everyone dealing with the government is charged with knowledge of federal statutes and lawfully promulgated agency regulations).

The Veteran does not otherwise dispute the income information obtained through the IVM process for calendar year 2008, and information obtained from her employer in April 2010 verified her salary in 2008.  

She does assert, however, that her health insurance premiums and educational expenses were not considered in determining her income.  See VA Form 9.  

In general, all payments of any kind from any source will be counted as income in the 12-month annualization period in which they were received, unless specifically excluded under 38 C.F.R. § 3.272.  38 U.S.C.A. § 1722(f); 38 C.F.R. §§ 3.271(a), 17.47(d)(4).  Unreimbursed medical expenses that are paid within the year at issue are excludable if they are more than 5 percent of the maximum annual pension rate (MAPR).  38 C.F.R. § 3.272(g).  Effective December 1, 2007, the MAPR for a veteran with no dependent children was $7,498, and 5% of that amount was $490.  In addition, educational expenses paid by the Veteran, including tuition, fees, books, and materials are excludable from income.  38 C.F.R. § 3.272(i).  

In June 2010, the Veteran reported medical expenses of health insurance premiums in the amount of $226 per month in 2008, which would be $2,712.  Information received from the Veteran's employer in April 2010 for the year 2008 shows a higher amount of health insurance premiums, which will be used for her claim.  

The Veteran also submitted evidence of college expenses totaling $1,905 in 2008.  Some of these amounts were paid through student loans, and not out of pocket.

Even using the amounts that would be most favorable to the Veteran, i.e., using the entirety of her reported medical expenses and the higher amount reported by her employer, and using the entirety of her reported educational expenses, the total allowable exclusions from her gross income would be less than $5,500.  Applying this amount of exclusions, the Veteran's household gross income for 2008 remained above both the national and geographic means test thresholds for that year.  

Accordingly, the Veteran is not eligible for treatment in VA's healthcare system under the copay exempt category for the period beginning June 8, 2009.  The preponderance of the evidence is against the claim, and the benefit-of-the-doubt doctrine does not apply; the claim must be denied.  38 U.S.C.A. § 5107.  


ORDER

The change of the Veteran's means test eligibility category from exempt to required and possible copay billing for VA health care received for the period beginning June 8, 2009, was proper, and the appeal is denied.


____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


